Citation Nr: 1404226	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Christy Jean, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided with a VA examination addressing the severity of his service-connected PTSD in November 2011.  However, review of the November 2011 VA examination reveals it to be inadequate upon which to base an appellate decision.  Although the November 2011 VA examination discussed some of the Veteran's PTSD symptoms and determined that a GAF score of 52 was appropriate, the examination report does not indicate that a mental status examination was performed, and does not contain the complete information necessary to properly rate the Veteran's disability under the pertinent rating criteria.  Thus, the November 2011 VA examination is inadequate to properly rate the Veteran's PTSD under the pertinent rating criteria, and a new VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, the Veteran's claim must be remanded for a new VA examination to determine the severity of his PTSD.

With regard to the Veteran's claim for entitlement to a TDIU, this issue is inextricably intertwined with the issue of entitlement to an increased rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, these issues must be adjudicated together.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the entire claims file has been reviewed.  In reviewing the record, the examiner's attention is called to the Veteran's assertions, to include the impact that the Veteran's PTSD has on his ordinary activities and his employment; the VA treatment records; and prior VA examination reports.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to the service-connected PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The examiner must also enter a complete multiaxial diagnosis, and assign a Global Assessment of Functioning score based solely on the PTSD, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

2.  The Veteran should be scheduled for a VA general medical examination to determine whether the Veteran's service-connected disabilities, considered in combination, render him unemployable.  The examiner must elicit from the Veteran and record for clinical purposes his full work and educational history.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, individually or in combination, render him unable to obtain or retain substantially gainful employment consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  The opinion provided must include a complete rationale.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice was sent to the Veteran's most recent address of record.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issues on appeal.  If any of the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must address whether the claim for an increased rating for PTSD and for entitlement to TDIU must be submitted to the Chief Benefits Director or the Director, VA Compensation and Pension Service for assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also 38 C.F.R. § 4.16(b).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




